Citation Nr: 1210144	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  09-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2007 to May 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran submitted additional evidence in January 2012, after the case was transferred to the Board.  There is no documentation on file indicating that he waived RO review of this evidence. Nevertheless,  given the Board's grant of his claim, no prejudice attaches. 

The Board notes that in a November 2011 statement the Veteran raised the issues of entitlement to service connection for a bilateral hearing loss disability and an anxiety disorder.  With regard to the anxiety claim, the RO should seek clarification as to whether of service connection for PTSD satisfies his claim for an anxiety disorder. With regard to the bilateral hearing loss claim, this is REFERRED to the RO for proper adjudication.


FINDING OF FACT

The Veteran's PTSD is related to service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Since the Board is granting entitlement to service connection for PTSD, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The Veteran contends that he suffers from PTSD as a result of the incidents he experienced while in-service.  See e.g., May 2008 private treatment record.  The Veteran's DD-214 indicates that he served in Iraq from August 2007 to April 2008 and his military occupational specialty (MOS) was an infantryman.  The Veteran also received the Combat Infantryman Badge.  As the Veteran is in receipt of a combat decoration, his stressors will be conceded.  38 U.S.C.A. § 1154(b); 38 U.S.C.A. § 3.304.

Since returning from service the Veteran has experienced generalized anxiety, depression, flashbacks, sleep disturbances, and panic symptoms.  See e.g., December 2008 VA treatment record.  The December 2008 psychiatrist determined the Veteran was suffering from PTSD based on the symptoms described above.  See also March 2009 VA treatment report.  

An October 2009 VA treatment record noted the Veteran had been admitted to the hospital with worsening depressive symptoms along with suicidal ideation and poorly controlled PTSD symptoms.

An August 2010 VA treatment note found that the Veteran's PTSD symptoms had relapsed and he was experiencing anger and poor tolerance of others.  He also reported a vivid dream related to combat.  The Veteran's prescription medications were adjusted to help his symptoms.

The Veteran was also afforded VA examinations in October 2008 and May 2011 for his PTSD claim.  At his October 2008 examination the Veteran reported he would cry for no reason once a week and he experienced nightmares on occasion.  The Veteran also reported feelings of hypervigilance and anxiety.  The examiner noted he was irritable and tearful at times.  After reviewing the claims file the examiner diagnosed the Veteran with adjustment disorder, most likely related to being in combat.  With regard to PTSD the examiner found the Veteran did not currently meet the requirements for a diagnosis under the DSM-IV.  At the Veteran's May 2011 VA examination the Veteran reported feelings of anxiety and anger as well as social impairment.  He also reported sleep impairment and intrusive thoughts.  In interviewing the Veteran, the examiner determined that he did not experience intense fear, helplessness, or horror.  Overall the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD under the DSM-IV, and does not ever appear to have met the criteria.  

As noted above, to prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  Although the October 2008 and May 2011 VA examiners determined that the Veteran did not meet the criteria for PTSD, the Veteran has been diagnosed with PTSD on numerous occasions throughout the appeals period.  See e.g, May 2008 private statement and December 2008 VA treatment record.  In fact, as recently as May 2011, a VA psychiatry note reflects an Axis I diagnosis of PTSD. The Board will accord the Veteran the benefit of the doubt with regard to the presence of a current diagnosis of PTSD.  

In sum, as there is corroborative evidence that the Veteran has PTSD and there is a competent medical opinion linking PTSD to service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the Veteran's claim of service connection for PTSD is granted.  


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


